Citation Nr: 1027272	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  03-19 807	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to service connection for a left knee disability 
to include as secondary to the service-connected lumbar spine 
disability.  

2.  Entitlement to service connection for a right knee disability 
to include as secondary to the service-connected lumbar spine 
disability.  

3.  Entitlement to a rating higher than 20 percent for discogenic 
disease and arthritis of the lumbar spine with laminectomy, 
partial facetectomy, and neuroforaminotomy, L2-L4, for the period 
prior to October 25, 2005.  


REPRESENTATION

Veteran represented by:  Jenny Y. Twyford, Attorney at Law

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to August 1969.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in October 2001, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

In July 2003, the Veteran withdrew his request for a hearing 
before the Board. 

In September 2005 and June 2007, the Board remanded the case to 
the RO for additional development.  

In a decision in June 2008, the Board denied the Veteran's claims 
of service connection for a left knee disability, denied a rating 
higher than 20 percent for a lumbar spine disability for the 
period prior to October 26, 2005, and granted a 40 percent rating 
for a lumbar spine disability for the period beginning October 
26, 2005.  The Board also remanded the claim of service 
connection for a right knee disability to the RO for additional 
development.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 2010 
Memorandum Decision, the Court set aside in part the Board's 
decision that denied the claim of service connection for a left 
knee disability and denied a rating higher than 20 percent for 
disorders of the lumbar spine prior to October 26, 2005, and the 
case was remanded to the Board consistent with the decision.  

The claims of service connection for a left knee disability and a 
right knee disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.




FINDING OF FACT

Prior to October 26, 2005, the service-connected discogenic 
disease and arthritis of the lumbar spine with laminectomy, 
partial facetectomy, and neuroforaminotomy, L2-L4, is manifested 
by chronic low back pain, moderate limitation of motion (80 
degrees of forward flexion, 10 degrees of extension, 15 degrees 
of lateral flexion, and 20 degrees of rotation), and degenerative 
disc disease confirmed by X-ray; there is no objective evidence 
to demonstrate that the lumbar spine disability is productive of 
severe impairment or that there are incapacitating episodes 
having a total duration of at least four weeks during a 12-month 
period; a neurological defect such as spinal cord compression or 
radiculopathy related to the lumbar spine was not found to be 
present.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for discogenic 
disease and arthritis of the lumbar spine with laminectomy, 
partial facetectomy, and neuroforaminotomy, L2-L4, for the period 
prior to October 26, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), Diagnostic Code 5293 (effective on September 23, 2002), 
and Diagnostic Codes 5237, 5242, 5243 (effective on September 26, 
2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, dated 
in May 2003, in October 2004, and in June 2007.  The Veteran was 
notified of the type of evidence needed to substantiate the claim 
for a higher rating, namely, evidence to show that the disability 
was worse and the effect the disability had on employment.  


The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies and 
that he could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statement of the case, dated in December 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The 
RO has obtained the pertinent VA medical records.  The Veteran 
himself has submitted private medical records, such as those from 
L.S., M.D.  He has not identified any additionally available 
evidence for consideration. 



VA has conducted medical inquiry in the form of VA compensation 
examinations in an effort to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d).  The Veteran was afforded VA examinations in November 
1999, in October 2000, in October 2005, in January 2006, and in 
July 2007 with addendum reports obtained in December 1999, in 
April 2006, and in September 2006) to evaluate the disability.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).




The service-connected discogenic disease and arthritis of the 
lumbar spine with laminectomy, partial facetectomy, and 
neuroforaminotomy, L2-L4, is rated as 20 percent disabling for 
the period prior to October 26, 2005 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 26, 2003).  

The Veteran filed his claim for increase in September 2000, and 
during the period considered in his appeal, the regulations 
pertaining to evaluating disabilities of the spine were revised, 
effective in September 23, 2002, and again effective September 
26, 2003.  When the rating criteria are amended during the course 
of the appeal, the Board considers both the old and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be made 
effective before the effective date of the change.  VAOPGCPREC 3-
2000.  

In this case, the pertinent medical evidence consists of VA 
examinations conducted in November 1999 (with an addendum in 
December 1999), in October 2000, in October 2005, and in July 
2007; VA records; and private medical records. 

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by X-
ray findings is rated as degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluating 
limitation of motion of the lumbar spine, the criteria for the 
next higher rating, 40 percent, requires severe limitation of 
motion.  

The medical evidence shows that the Veteran's lumbar spine is not 
more than moderately limited in motion prior to October 26, 2005, 
but that beginning October 26, 2005, severe limitation of motion 
is demonstrated.  


For example, at the time of a VA examination in November 1999, 
the range of motion of the lumbar spine was as follows:  80 
degrees of forward flexion, 15 degrees of extension, 30 degrees 
of lateral flexion, and 35 degrees of rotation.  At the time of a 
VA examination in October 2000, the range of motion of the lumbar 
spine was relatively consistent with the 1999 findings, as 
follows:  90 degrees of forward flexion, 10 degrees of extension, 
15 degrees of lateral flexion, and 20 degrees of rotation.  

However, at the time a VA examination on October 26, 2005, the 
range of motion of the lumbar spine was shown to have worsened, 
particularly forward flexion to a large degree, as follows:  60 
degrees of forward flexion, 20 degrees of extension, 20 degrees 
of lateral flexion, and 20 degrees of rotation.  The examiner in 
October 2005 also indicated that the Veteran's range of motion 
was limited by pain and that his current loss of range of motion 
due to pain was as follows:  30 degrees of forward flexion, 10 
degrees of extension, 10 degrees of lateral flexion, and 10 
degrees of rotation.  Private and VA records do not furnish 
findings in terms of specific degrees of range of motion loss, 
but the records are replete with notations of chronic low back 
pain.  

Based on the foregoing, there is objective evidence to show that 
the Veteran's lumbar spine is appropriately characterized as 
having moderate limitation of motion prior to October 26, 2005, 
but that beginning on October 26, 2005, his lumbar spine 
disability is properly evaluated as being severely restricted in 
motion.  Accordingly, under Diagnostic Code 5292 the criteria for 
a rating higher than 20 percent are not satisfied prior to 
October 26, 2005, and that the criteria for a 40 percent rating, 
which is the maximum permitted, have been met beginning October 
26, 2005.  

In furnishing range of motion findings, consideration was given 
to increased pain with motion.  For example, the VA examiner in 
October 2005 offered specific comments in that regard, as noted 
previously.  The examiner also stated that range of motion was 
not further limited by weakness, fatigability, lack of endurance, 
or lack of coordination.  And as to flare-ups, the examiner 
stated that they would involve pain only, and would decrease the 
range of motion further.  

As for the examination in November 1999, the examiner emphasized 
in a December 1999 addendum to the examination report that the 
Veteran had pain at the extremes of motion in the lumbar spine, 
that he had no demonstrable weakness, and that he exhibited no 
incoordination.  And while the examiner remarked that the Veteran 
had fatigue with ambulation greater than two blocks, such fatigue 
was not expressed in specific degrees of limited motion in order 
to determine whether or not the lumbar spine met the criteria of 
severe limitation of motion under Diagnostic Code 5292.  The VA 
examiner in October 2000 did not furnish clinical findings 
regarding factors that may have further decreased the range of 
motion of the lumbar spine.  Thus, considering the foregoing 
findings, the Board finds that the evidence does not demonstrate 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that the lumbar spine is 
severely limited in motion prior to October 26, 2005, under 
Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under the "old" rating criteria for rating intervertebral disc 
syndrome, the criteria for the next higher rating, 40 percent, 
are evidence of severe recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  The objective 
evidence does not show that the Veteran meets this criteria for 
the period covered in this appeal.  

VA examination reports in November 1999, in October 2000, in 
October 2005, and in July 2007, despite radiographic evidence of 
diffuse degenerative disc disease in the lumbar spine, do not 
show objective manifestations of a severe disc syndrome.  In 
November 1999, for example, although there was decreased 
sensation at the left L5 distribution, there was a negative 
straight leg raising test, the Veteran had 5/5 motor strength of 
all major muscle groups, and deep tendon reflexes were 2/4 and 
symmetric.  Further, X-rays showed mild degenerative disc disease 
at L1-2 and L2-3.  X-rays of the lumbar spine in April 2000 show 
multi-level degenerative disc changes, to include markedly 
narrowed space at L4-5.  For the purpose of rating the lumbar 
spine prior to October 2005, the finding of a narrowed space 
would have no effect on whether a higher rating is warranted.  


The Board has considered the objective neurologic and orthopedic 
manifestations of the lumbar spine defect, regardless whether the 
narrowed space pertains to the disc or to the joint.  In October 
2000, there was a negative straight leg raising test bilaterally 
and the Veteran was neurologically intact in the lower 
extremities from L1-S1 in the motor and sensory distribution.  

In October 2005, X-rays showed moderate degenerative disc disease 
throughout the lumbar spine, yet sensation was intact with 
decreased and patchy nondermatomal distribution.  Strength in the 
lower extremities was 4/5, and reflexes were 1+ at the patella 
bilaterally and 0 at the Achilles bilaterally.  For a more 
complete neurological assessment, the Veteran underwent a VA 
examination in July 2007, at which time a history of numbness in 
the lower extremities was noted.  On the examination, there was 
decreased responsivity in the feet, although inconsistency was 
also noted.  Strength testing in the right lower extremity was 
normal, while the left extremity displayed proximal collapsing 
weakness, most prominently of the quadriceps and dorsiflexion of 
the foot.  No pathological reflexes were noted, and there was no 
coordination defect.  The examiner commented that subsequent to 
low back surgeries, the Veteran appeared to have a combination of 
pain distributions that were most likely musculoskeletal and non-
radiculopathic.  He further stated that the Veteran displayed 
clearly evident behavioral factors of weakness, primarily in the 
left leg, and he concluded that from a neurological standpoint 
the examination did not reveal evidence of a neurological defect 
such as spinal cord compression or radiculopathy that should 
limit his daily living.  VA outpatient records show findings such 
as decreased sensation and motor strength in both lower 
extremities, which are not inconsistent with those of the VA 
examination reports, and also show that the Veteran is being 
followed for diabetes mellitus that has affected his sensation 
and pulses of the feet.  

The foregoing findings, particularly in the absence of severe 
recurring attacks with intermittent relief, do not show that the 
Veteran's lumbar spine disability more nearly approximates or 
equates to severe intervertebral disc syndrome to warrant a 
rating higher than 20 percent under Diagnostic Code 5293, even 
considering pain on movement, pain on use, or pain during flare-
ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).   
Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), 
for evaluating lumbosacral strain.  Under Diagnostic Code 5295, 
the criteria for the next higher (and maximum) rating, 40 
percent, are severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.    

As noted previously, the record shows that for the period prior 
to October 26, 2005, the lumbar spine was limited in motion, but 
not to the degree contemplated under Diagnostic Code 5295 for a 
40 percent rating.  Also prior to October 26, 2005, there was no 
showing of listing of the whole spine to the opposite side or 
Goldthwait's sign.  He used a cane for balance at the time of the 
October 2000 VA examination, but it was not until the time of the 
VA examination in October 2005 that he presented in a wheelchair 
apparently due to spine and lower extremity disabilities.  
Throughout the period of the appeal, he has had paravertebral 
muscular tenderness.  However, X-rays of the lumbar spine for the 
period considered in this appeal do not confirm degenerative 
joint changes and narrowing of joint spaces at various levels, 
such as in October 2005 when a radiologic report indicated mild 
kyphosis without acute bony pathology.  The Board finds that the 
findings do not more nearly approximate or equate to severe low 
back strain to warrant a rating higher than 20 percent under 
Diagnostic Code 5295, even considering pain on movement, pain on 
use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The lumbar spine disability does not meet the criteria in effect 
prior to September 23, 2002, for a rating higher than 20 percent 
for the period prior to October 26, 2005, but that for the period 
beginning October 26, 2005, the lumbar spine disability satisfies 
the criteria under Diagnostic Code 5292 for a 40 percent rating.    




Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 23, 
2002, remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously noted herein above, the Veteran meets the 
criteria for the maximum rating under Diagnostic Codes 5292 and 
5295, for the period beginning October 26, 2005, and no higher 
rating is permitted for that period. 

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months warrants a 20 percent rating.  Intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

The accompanying notes to Diagnostic Code 5293 provide that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

Note (2): When evaluation on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnosis code or 
codes.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent rating requires mild incomplete paralysis.  A 20 percent 
rating requires moderate incomplete paralysis.  38 C.F.R. §§ 
4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior crural 
nerve (femoral), incomplete paralysis warrants a 10 percent 
rating when mild, 20 percent rating when moderate, and 30 percent 
rating when severe.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 
8524, 8526.  The posterior tibial nerve is evaluated as 10 
percent disabling for either mild or moderate incomplete 
paralysis, and as 20 percent disabling for severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8525.  

Moderate incomplete paralysis is required for a compensable (10 
percent) rating for the musculocutaneous nerve (superficial 
peroneal) and anterior tibial nerve (deep peroneal).  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8522, 8523.  Severe to complete 
paralysis is required for a compensable (10 percent) rating for 
the internal saphenous nerve, obturator nerve, external cutaneous 
nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8528, 8529, 8530.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or to 
partial nerve regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  




With respect to the rating criteria based on incapacitating 
episodes, VA and private medical records do not show that a 
physician has prescribed the Veteran bed rest for his lumbar 
spine, except during periods of convalescence from spinal 
surgery.  The file shows that his lumbar spine has been evaluated 
as 100 percent disabling during those periods (i.e., in May 1985 
and in May 2000) under 38 C.F.R. § 4.30.  The VA examiner in 
October 2005 acknowledged this fact.  Nonetheless, and despite 
the pain medications and TENS unit prescribed for back pain and 
the Veteran's use of a cane and wheelchair for spinal and lower 
extremity disability, there is no objective evidence of a bed 
rest prescription for the lumbar spine disability.  Thus, the 
Board is unable to conclude that the Veteran's lumbar spine 
degenerative disc disease is marked by incapacitating episodes 
having a total duration of at least four weeks during a 12-month 
period to warrant a higher rating.  

The Board next addresses whether a higher rating under Diagnostic 
Code 5293 would result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  As shown on VA 
examination and VA and private outpatient records, as described 
above, the orthopedic manifestations of the Veteran's 
thoracolumbar spine disability consist of moderate limitation of 
motion prior to October 26, 2005, and severe limitation of motion 
beginning on October 26, 2005, which have been shown to be 
chronic and present constantly.  

Any pain localized to the lumbar spine region has already been 
evaluated under chronic orthopedic manifestations, and to 
separately rate back pain as a neurologic manifestation would 
violate the rule against pyramiding.  38 C.F.R. § 4.14.  

In this case, lumbar disc disease is present, as shown on various 
VA and private reports of the lumbar spine.  VA examination 
reports of November 1999, October 2000, and October 2005 indicate 
diagnoses of lumbar spinal stenosis (L1-L4) status post multiple 
decompressions and lumbar degenerative disc disease.  




It is also noted that at the time of the November 1999 
examination, the Veteran was diagnosed with lumbar spinal 
stenosis at L3-4 and L4-5 with neurogenic claudication and left 
L5 radiculopathy.  The neurological findings on these 
examinations have previously been noted.  However, the neurologic 
impairment from the lumbar spine disability was not complete, so 
the Veteran underwent a VA neurological examination in July 2007 
to identify the nature of the neurological abnormalities.    

The examiner was asked to identify all neurological deficits and 
indicate whether such deficits were mild, moderate, moderately 
severe, or severe for the nerve affected.  The examiner reviewed 
the file, examined the Veteran, and concluded that there was no 
current evidence of radiculopathy at any level and no indication 
of spinal cord compression.  The examination did not reveal any 
evidence of neurological defect, and the examiner actually 
recommended that the Veteran expand his activities.  

Despite X-ray evidence of moderate degenerative disc disease of 
the lumbar spine, for example, clinical manifestations of a 
neurological nature related to the lumbar spine were not present.  

The assignment of a separate rating for neurologic manifestations 
resulting from the lumbar spine disc syndrome requires that the 
neurological signs and symptoms be present constantly, or nearly 
so.  The objective evidence, as described above, demonstrates 
that while neurologic complaints have been made throughout the 
appeal period, neurological manifestations attributable to the 
lumbar spine disability have not been demonstrated clinically and 
constantly for the period considered in this appeal.  In light of 
this, the Board finds that a separate rating for neurologic 
manifestations of the degenerative disc disease of the lumbar 
spine is not warranted.  





Accordingly, the assignment of a higher rating would not result 
under Diagnostic Code 5293 on the basis of combining chronic 
orthopedic manifestations (20 percent disabling prior to October 
26, 2005 and 40 percent disabling from October 26, 2005) and 
neurologic manifestations (0 percent disabling).  

Under the evaluation criteria in effect prior to September 26, 
2003, the Veteran does not meet the criteria for rating higher 
than 20 percent for the period prior to October 26, 2005, and 
does satisfy the criteria for a 40 percent rating, and no higher, 
for the period beginning October 26, 2005.  

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003, are for 
application with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a, 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

Under the criteria for evaluating lumbosacral strain (Diagnostic 
Code 5237) and degenerative arthritis of the spine (Diagnostic 
Code 5242), a 20 percent evaluation requires forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242. 




The revised or current criteria under the General Rating Formula 
for Diseases and Injuries of the Spine have accompanying notes, 
of which the pertinent ones are summarized as follows.  

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine 
is fixed in flexion or extension, and the ankylosis results in 
one or more of the following:  difficulty walking because of a 
limited line of vision, restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, atlantoaxial or cervical 
subluxation or dislocation, or neurologic symptoms due to nerve 
root stretching.    

Additionally, under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  In that regard, in evaluating peripheral nerve 
injuries, the rating schedule provides for evaluations extending 
from 0 percent up to 20 percent for mild incomplete paralysis, 
from 10 percent up to 40 percent for moderate incomplete 
paralysis, and from 20 percent to 70 percent, all depending on 
the particular nerve or nerve group of the upper extremity that 
is affected.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  
The criteria for rating peripheral nerve injuries have been 
provided in the section above.  

In this case, as previously discussed, the medical evidence does 
not show that the Veteran's lumbar spine disability involves loss 
of range of motion to the extent that forward flexion is 30 
degrees or less for the period prior to October 26, 2005.  


And, as discussed previously, while there is evidence of forward 
flexion of the lumbar spine 30 degrees or less for the period 
beginning October 26, 2005, there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine for that same period.  
His limitation of motion is such that for the criteria effective 
from September 26, 2003, his lumbar spine rating is properly 
evaluated as 20 percent, and no higher, prior to October 26, 
2005, and as 40 percent, and no higher, from October 26, 2005.  

As noted, the revised or current Diagnostic Codes 5237 and 5242 
are for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  This 
implies that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated in 
the rating assigned under the general rating formula.  

Even if DeLuca factors are not contemplated in the current 
evaluation criteria, there is no evidence to demonstrate with 
specific clinical findings expressed in degrees of limited motion 
that pain on use or during flare-ups results in additional 
functional limitation to the extent that under these codes there 
would be forward flexion of the thoracolumbar spine to 30 degrees 
or less prior to October 26, 2005, or unfavorable ankylosis of 
the entire thoracolumbar spine beginning October 26, 2005, for 
higher ratings.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Painful motion was taken into account on the range of motion 
studies, such as when the VA examiners in November 1999 (in a 
December 1999 addendum) and October 2005 specifically commented 
upon the additional limitation of motion attributable to pain.  

Further, the associated neurologic objective abnormalities, if 
evaluated separately, would not afford the Veteran a higher 
rating.  The neurological symptoms have already been discussed.  


As neurological manifestations related to the lumbar spine were 
not objectively shown on evaluation, a compensable rating is not 
in order under pertinent neurologic criteria.  

The application of the revised criteria of the General Rating 
Formula for Diseases and Injuries of the Spine would not result 
in a rating higher than 20 percent prior to October 26, 2005, or 
a rating higher than 40 percent from October 26, 2005.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases and 
Injuries of the Spine or the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  The former rating formula has been discussed 
in the preceding paragraphs.  The latter formula involves 
evaluating intervertebral disc syndrome based on the total 
duration of incapacitating episodes over the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  

As previously discussed and considered in relation to the old 
rating criteria, which is essentially the same as the current 
criteria, the medical evidence does not demonstrate that the 
Veteran has incapacitating episodes having a total duration of at 
least four weeks during a period of 12 months.  Therefore, a 40 
percent rating is not warranted under the revised or current 
Diagnostic Code 5243, as it pertains to evaluation according to 
incapacitating episodes.

In summary, application of the revised or current criteria, 
effective from September 26, 2003, would not result in a rating 
higher than 20 percent for the period prior to October 26, 2005, 
but that it does support a rating of 40 percent, and no higher, 
for the period beginning October 26, 2005, for the Veteran's 
lumbar spine disability.  Accordingly, the Board finds a basis 
for the assignment of "staged" ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007).



Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board does have the authority to decide whether a 
claim should be referred to the Director of VA's Compensation and 
Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
rating is, therefore, adequate and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

Comparing the Veteran's lumbar spine disability level and 
symptomatology prior to October 26, 2005 to the Rating Schedule, 
the degree of disability is contemplated by the Rating Schedule 
and the assigned schedular rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

A rating higher than 20 percent for the period prior to October 
26, 2005, for discogenic disease and arthritis of the lumbar 
spine with laminectomy, partial facetectomy, and 
neuroforaminotomy, L2-L4, is denied.  






REMAND

The Veteran was afforded a VA examination in October 2009 to 
determine whether it was at least as likely as not that his right 
knee disability was due to injury during his period of service.  
The examiner's assessment did not contain rationale to explain 
why it was unlikely that the Veteran's right knee disability was 
the result of an in-service injury.  

Further, it also does not appear that the VA examiner took into 
account the opinion of a VA orthopedic surgeon, who in a note in 
January 2009, submitted by the Veteran's representative in June 
2010, stated that a right total knee replacement was inadvisable 
in consideration of the Veteran's poor control of his lower 
extremities, which was a result of the low back injuries that 
occurred in service.  The VA surgeon also stated that a left 
total knee replacement was not advised due to significant 
weakness in and lack of control of the left knee, and that the 
weakness was due to low back problems that resulted from injury 
in service.  

It is also noted that a service treatment record dated in July 
1968 notes that the Veteran was seen with a complaint of numbness 
of the medial aspect of the left thigh, which was injured the 
previous day, and that when he walked his left knee gave out.  
The impressions were contusions and questionable femoral nerve 
contusion.  

In view of the foregoing, a new examination is in order to obtain 
a medical opinion relative to whether the knees were directly 
attributable to in-service injury, whether the knees were 
attributable to a service-connected disability, namely, the 
lumbar spine disability, and whether the knees were aggravated by 
the service-connected lumbar spine disability.  






Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination.  
The examiner is asked to provide opinions 
as to the following questions:  

a). Whether it is at least as likely 
as not that the Veteran's current left 
knee disability and current right knee 
disability are due to injury sustained 
during his period of service from 
August 1966 to August 1969. 

The examiner is asked to consider that 
there is no service documentation of a 
right knee injury; that there is 
service medical evidence of a left 
thigh injury and left-sided sciatica 
with a complaint of the left knee 
giving out in July 1968; and that the 
Veteran is competent to describe 
symptoms pertaining to his knees 
during and after his period of 
service.

b). Whether it is at least as likely 
as not that the Veteran's current left 
knee disability and current right knee 
disability are actually caused by the  
service-connected lumbar spine 
disability.   

c).  If actually causation is not 
found, whether it is at least as 
likely as not that the Veteran's 
current left knee disability and 
current right knee disability were 
aggravated, that is, underwent an 
increase in severity beyond the 
natural progress of the knee disease, 
by his service-connected lumbar spine 
disability.  

If aggravation is present, the 
clinician should indicate, to the 
extent possible, the approximate 
level of knee disability present 
(i.e., baseline) before the onset 
of the aggravation.

In this context the aggravation 
means a chronic worsening of the 
underlying condition versus a 
temporary flare-up of symptoms, 
beyond its natural progression.  

In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence 
both for and against causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims file should be made 
available to the examiner for review. 

2.  After the development requested has 
been completed, adjudicate the claims of 
service connection.  If the benefit sought 
remains denied, furnished the Veteran and 
his attorney a supplemental statement of 
the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


